        Case 5:19-cr-00106-DAE Document 47 Filed 05/09/19 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION

USA,                                 §
                                     §
       Plaintiff,                    §     NO: SA:19-CR-00106(1)-DAE
vs.                                  §
                                     §
(1) Benjamin Joost Bogard,           §
                                     §
       Defendant.                    §

                    ORDER RESETTING MOTION HEARING
       It is hereby ORDERED that the hearing on the pending SEALED

MOTION (Dkt no. 19) is reset for Monday, August 05, 2019 at 09:00 AM

before Senior U.S. District Judge David A. Ezra in Courtroom 5, on the Third

Floor of the John H. Wood, Jr. United States Courthouse, 655 East Cesar E.

Chavez Boulevard, San Antonio, TX.

       IT IS SO ORDERED.

       DATED: San Antonio, Texas May 09, 2019.



                                         ______________________________
                                         DAVID A. EZRA
                                         SENIOR U.S. DISTRICT JUDGE
